Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Concurro con el resultado al que llega la mayoría del Tribunal en el caso de autos. Conforme a los hechos de este caso, se trata realmente de una situación bastante ordina-ria cobijada por la norma de inmunidad patronal, que no amerita emitir una opinión del Tribunal para “pautar” lo que está trillado en derecho.
En esencia, aquí tenemos un empleado de un patrono asegurado que en horas laborables y en el curso de su em-*308pleo sufrió un accidente del trabajo. Por razón de ello, luego recibió tratamiento en el Fondo del Seguro del Estado. No cabe duda alguna que en el caso de autos, el empleado estaba realizando precisamente las labores para las cuales había sido contratado por su patrono cuando ocurrió el accidente. Es evidente que por ello el Fondo del Seguro del Estado optó por no subrogarse en los derechos que tiene un empleado para demandar cuando hay un ter-cero responsable de sus daños, al amparo del Art. 31 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, según enmendada, 11 L.P.R.A. see. 32 (en ade-lante la Ley).
A la luz de estos hechos, claramente aplicaba aquí la exclusión de la póliza de seguro de automóvil que tenía el patrono, que expresamente disponía que dicha póliza no cubre lesiones que surgen de accidentes del trabajo como el de autos, y que están comprendidos dentro del sistema que administra el Fondo del Seguro del Estado. Es decir, a la luz de los hechos particulares de este caso, referidos en el párrafo anterior, es incuestionable que el remedio exclusivo a favor del empleado es el establecido en el Art. 20 de la Ley, 11 L.P.R.A. sec. 21. Torres Solís et al. v. A.E.E. et als., 136 D.P.R. 302 (1994); Admor. F.S.E. v. Flores Hnos. Cement Prods., 107 D.P.R. 789 (1978).
Es por los hechos particulares reféridos antes que tam-poco aplica aquí la normativa establecida en López Rodríguez v. Delama, 102 D.P.R. 254 (1974), y su secuela. Dis-tinto hubiese sido si el accidente en cuestión hubiese ocurrido fuera del curso ordinario de trabajo del empleado lesionado, en cuyo caso la negligencia del coempleado sí hubiese creado una causa de acción a favor del lesionado, con arreglo a López Rodríguez v. Delama, supra.
En resumen, pues, como los hechos particulares del caso de autos configuran claramente la situación ordinaria y común de la inmunidad patronal, no me parece necesario intentar pautar aclaraciones y distinciones entre este caso *309y los que válidamente pueden surgir al amparo de la nor-mativa de López Rodríguez v. Delama, supra, como lo hace la mayoría del Tribunal en su opinión aquí. Tales distincio-nes, sobre todo si no reflejan precisamente lo que resolvi-mos en López Rodríguez v. Delama, supra, y sus medulares fundamentos, pueden dar lugar a complicar innecesaria-mente el asunto y así provocar pleitos innecesarios en el futuro. Es por ello que sólo concurro con el resultado al que llega la mayoría del Tribunal en el caso de autos.